DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on May 17, 2022 and subsequent Request for Continued Examination filed on June 1, 2022 have been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sugiyama et al. JP 2017/225379 (cited on Information Disclosure Statement filed March 3, 2021).
A formal human translation of Sugiyama et al. was previously furnished on September 2, 2021.  It is noted that all citations are with respect to the formal human translation.
Regarding Claim 1, Sugiyama et al. discloses a frozen food product comprising a rice processed material (mixture of at least two cooked rices) (‘379 Translation, Paragraphs [0017]-[0018]) containing high amylose rice that has been cooked (‘379 Translation, Paragraph [0013]) and food to be frozen (‘379 Translation, Paragraphs [0042]-[0043]).
Further regarding Claim 1, the limitations “food to be frozen” are seen to be recitations regarding the intended use of the “food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Sugiyama et al. explicitly teaches the rice gel being cooked and then mixed with fish paste wherein the frozen fish paste is frozen (‘379 Translation, Paragraphs [0042]-[0043]).
Regarding Claim 2, Sugiyama et al. discloses the food to be frozen to be a grain containing food (‘379 Translation, Paragraph [0013]).
Regarding Claim 3, Sugiyama et al. discloses the grain containing food being a prepared rice (one rice of the at least two cooked rices) containing rice grains (‘379 Translation, Paragraphs [0018] and [0055]).  The prepared rice (one rice of the at least two cooked rices) (‘379 Translation, Paragraph [0018]) is distinct from the rice processed material (prepared rice contains only one rice of the at least two cooked rices whereas the rice processed material contains a mixture of at least two cooked rice).  The rice processed material (mixture of at least two cooked rices) is attached to at least a surface of the rice grains (‘379 Translation, Paragraphs [0017]-[0018]).
Regarding Claim 4, Sugiyama et al. discloses the grain containing food being noodles (‘379 Translation, Paragraph [0028]) and the rice processed material being kneaded into the noodles (‘379 Translation, Paragraphs [0022]-[0023]).  The grain containing food (noodles) (‘379 Translation, Paragraph [0028]) is distinct from the rice processed material (mixture of at least two cooked rices) (‘379 Translation, Paragraphs [0017]-[0018]).
Regarding Claims 5 and 7, Sugiyama et al. discloses the rice processed material containing oils and fats (‘379 Translation, Paragraph [0019]).
Regarding Claims 9 and 14, Sugiyama et al. discloses the oils and fats including sesame oil or olive oil or rapeseed oil or safflower oil (‘379 Translation, Paragraph [0019]).
Regarding Claim 20, Sugiyama et al. discloses the food to be frozen (fish paste) being coupled to the rice processed material containing high amylose rice that has been cooked (‘379 Translation, Paragraphs [0042]-[0043]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 6, 8, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. JP 2017/225379 (cited on Information Disclosure Statement filed March 3, 2021).
A formal human translation of Sugiyama et al. was previously furnished on September 2, 2021.  It is noted that all citations are with respect to the formal human translation.
Regarding Claim 6, the limitations “wherein the rice processed material of the food product includes, for 100 parts of mass of raw rice as a raw material of the prepared rice, 0.2 to 1.6 parts by mass of the high amylose rice and 0.3 to 7.0 parts by mass of the oils and fats” are product by process limitations of an intermediate product (raw rice as a raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 6, in the event that the limitations “wherein the rice processed material of the food product includes, for 100 parts of mass of raw rice as a raw material of the prepared rice, 0.2 to 1.6 parts by mass of the high amylose rice and 0.3 to 7.0 parts by mass of the oils and fats” positively recite a final product composition of high amylose rice in an amount of 0.2 to 1.6 parts by mass and fats and oils in an amount of 0.3 to 7.0 parts by mass” are positively recited, Sugiyama et al. is silent regarding the rice processed material being added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass for 100 parts of mass of raw rice as a raw material, respectively.  However, Sugiyama et al. discloses the prepared rice being a mixture of at least two cooked rices each having a different mix ratio between high amylose rice and moisture and different kinds of high amylose rice (‘379 Translation, Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art to modify the amount of high amylose rice and fats and oils as a raw material of the prepared rice since differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of high amylose rice and fats and oils based upon the desired mouthfeel and flavor profile of the frozen food desired by a particular consumer.
Regarding Claim 8, the limitations “wherein the rice processed material of the food product includes for 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet, 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats” are product by process limitations of an intermediate product (grain raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 8, in the event that the limitations “wherein the rice processed material of the food product includes for 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet, 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats” are positively recited, Sugiyama et al. is silent regarding the rice processed material being added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 1 to 30 parts by mass and 5 to 20 parts by mass on 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet, respectively.  However, Sugiyama et al. discloses the noodles or noodle sheet being a mixture of at least two cooked rices each having a different mix ratio between high amylose rice and moisture and different kinds of high amylose rice (‘379 Translation, Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art to modify the amount of high amylose rice and fats and oils as a grain raw material of the noodle or noodle sheet since differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of high amylose rice and fats and oils based upon the desired mouthfeel and flavor profile of the frozen food desired by a particular consumer.
Regarding Claims 13 and 15, Sugiyama et al. discloses the oils and fats including sesame oil or olive oil or rapeseed oil or safflower oil (‘379 Translation, Paragraph [0019]).
Regarding Claim 18, Sugiyama et al. discloses the rice processed material containing oils and fats (‘379 Translation, Paragraph [0019]) and the high amylose rice that has been cooked (‘379 Translation, Paragraphs [0017]-[0018]).  The food includes a grain containing food to be frozen (‘379 Translation, Paragraphs [0013] and [0042]-[0043]) that is a prepared rice containing rice grains (‘379 Translation, Paragraphs [0018] and [0055]).  The rice processed material (mixture of at least two cooked rices) is attached to at least a surface of the rice grains (‘379 Translation, Paragraphs [0017]-[0018]).
Further regarding Claim 18, the limitations “the food product includes for 100 parts by mass of raw rice as a raw material of the prepared rice 0.2 to 1.6 parts by mass of the high amylose rice and 0.3 to 7.0 parts by mass of the oils and fats” are product by process limitations of an intermediate product (raw rice as a raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 18, in the event that the limitations “the food product includes, for 100 parts of mass of raw rice as a raw material of the prepared rice, 0.2 to 1.6 parts by mass of the high amylose rice and 0.3 to 7.0 parts by mass of the oils and fats” positively recite a final product composition of high amylose rice in an amount of 0.2 to 1.6 parts by mass and fats and oils in an amount of 0.3 to 7.0 parts by mass” are positively recited, Sugiyama et al. is silent regarding the food product being added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass for 100 parts of mass of raw rice as a raw material, respectively.  However, Sugiyama et al. discloses the prepared rice being a mixture of at least two cooked rices each having a different mix ratio between high amylose rice and moisture and different kinds of high amylose rice (‘379 Translation, Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art to modify the amount of high amylose rice and fats and oils of the food product as a raw material of the prepared rice since differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of high amylose rice and fats and oils based upon the desired mouthfeel and flavor profile of the frozen food desired by a particular consumer.
Regarding Claim 19, Sugiyama et al. discloses the rice processed material containing oils and fats (‘379 Translation, Paragraph [0019]) and the high amylose rice that has been cooked (‘379 Translation, Paragraphs [0017]-[0018]). The food includes a grain containing food to be frozen (‘379 Translation, Paragraphs [0013] and [0042]-[0043]) that is noodles or a noodle sheet (‘379 Translation, Paragraph [0028]) wherein the grain containing food is distinct from the rice processed material (mixture of at least two cooked rices) (‘379 Translation, Paragraphs [0017]-[0018]) and the rice processed material being kneaded into the noodles (‘379 Translation, Paragraphs [0022]-[0023]).
Further regarding Claim 19, the limitations “the food product includes for 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats” are product by process limitations of an intermediate product (raw rice as a raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 19, in the event that it can be argued that the limitations “the food product includes for 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats” are positively recited, Sugiayama et al. is silent regarding the food product includes for 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats.  However, Sugiyama et al. is silent regarding the rice processed material being added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 1 to 30 parts by mass and 5 to 20 parts by mass on 100 parts by mass of raw grain as a raw material of the noodles or the noodle sheet, respectively.  However, Sugiyama et al. discloses the noodles or noodle sheet being a mixture of at least two cooked rices each having a different mix ratio between high amylose rice and moisture and different kinds of high amylose rice (‘379 Translation, Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art to modify the amount of high amylose rice and fats and oils as a grain raw material of the noodle or noodle sheet since differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of high amylose rice and fats and oils based upon the desired mouthfeel and flavor profile of the frozen food desired by a particular consumer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 9-15 of copending Application No. 16/980,321 in view of Koxholt et al. US 2005/0048168.
Art that reads on Claims 1-9, 13-15, and 18-20 of the instant application also reads on the combination of Claims 1-4 and 9-15 of copending ‘321 application in view of the amounts of high amylose rice being about 4% by weight of the product disclosed by Koxholt et al. (‘168, Paragraphs [0037] and [0048]-[0049]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks that Sugiyama et al. fails to disclose a food product comprising a rice processed material containing high amylose rice that has been cooked and food to be frozen as recited in Claim 1.  Applicant asserts that Paragraph [0008] of Sugiyama is silent regarding a food product that includes a food to be frozen.
Examiner first notes that the limitations “food to be frozen” are intended use limitations that the prior art only need to be capable of performing.  Additionally, Sugiyama et al. teaches an emulsified rice gel mixed with fish paste and then frozen (‘379 Translation, Paragraphs [0042]-[0043]).  Furthermore, Soane et al. US 2012/0288590 discloses a substrate affixed to edible surface modifying particles that can be coated raw, partially cooked, or fully cooked wherein the coated substrate is cooked further wherein the particulate coated edible substrates are then frozen to preserve the substrate until ready for consumption (‘590, Paragraph [0019]) wherein the edible surface modifying particle coatings are prepared by hydrating grain meal and amylose (‘590, Paragraph [0012]) using 0-20% amylose depending upon the desired texture (‘509, Paragraph [0013]).  One of ordinary skill in the art would freeze the food in order to preserve the food.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 12-13 of the Remarks that Paragraph [0043] of Sugiyama et al. discloses an emulsified rice gel that can be combined with a frozen fish paste to produce an emulsified fish paste and alleges that Sugiyama et al. does not describe that the emulsified fish paste food product is frozen or is to be frozen and that the portion of Sugiyama et al. that describes a non-frozen fish paste is not being relied upon to teach the frozen food limitation of Claim 1.  Applicant contends that Claim 1 requires a food product comprising a food to be frozen and a rice processed material containing high amylose rice that has been cooked and that the fish paste ingredient in its emulsified fish paste food product can be previously frozen but does not teach any food that is to be frozen and a rice processed material containing high amylose rice that has been cooked.
Examiner again notes that the limitations “food to be frozen” are intended use limitations that the prior art only need to be capable of performing.  Additionally, Sugiyama et al. teaches an emulsified rice gel mixed with fish paste and then frozen (‘379 Translation, Paragraphs [0042]-[0043]).  Furthermore, Soane et al. US 2012/0288590 discloses a substrate affixed to edible surface modifying particles that can be coated raw, partially cooked, or fully cooked wherein the coated substrate is cooked further wherein the particulate coated edible substrates are then frozen to preserve the substrate until ready for consumption (‘590, Paragraph [0019]) wherein the edible surface modifying particle coatings are prepared by hydrating grain meal and amylose (‘590, Paragraph [0012]) using 0-20% amylose depending upon the desired texture (‘509, Paragraph [0013]).  One of ordinary skill in the art would freeze the food in order to preserve the food.  Therefore, this argument is not found persuasive.
Examiner notes that the Double Patenting rejections have been maintained herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. US 2005/0019465 discloses a cooked rice suitable for a frozen food that is preserved (‘465, Paragraph [0069]) using high amylose rice (‘465, Paragraph [0065]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792